Citation Nr: 1329300	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hallux valgus, left foot.

(The issues of entitlement to service connection for right 
foot hallux valgus, to include as secondary to service-
connected left foot hallux valgus, entitlement to service 
connection for a cervical spine disability, entitlement to 
vocational rehabilitation training benefits under the 
provisions of Chapter 31 of Title 38 of the United States 
Code, and entitlement to reimbursement of unauthorized 
medical expenses incurred at Methodist North Surgery Center 
on August 7, 2006 for service-connected left foot hallux 
valgus area are the subjects of separate decisions of the 
Board).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to November 
1986.  Thereafter, he served in the Naval Reserves until 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In February 2009, the Board remanded this matter for 
additional development.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In February 2009, the Board remanded this matter for a new 
VA examination to determine the current severity of the 
Veteran's service-connected left foot disability.   In May 
2010, the Veteran underwent a VA examination that addressed 
the current severity of his service-connected left foot 
disability.  Subsequently, the Veteran was afforded 
additional VA examinations in July 2011 and August 2011; 
however, these examinations did not provide findings 
necessary to rate the Veteran's service-connected left foot 
disability under the appropriate rating criteria.  
Significantly, moreover, a December 2011 VA medical record 
shows that the Veteran underwent surgery on his left foot.  
Furthermore, in a June 2012 letter, the Veteran stated that 
he still has pain in his left foot due to the presence of a 
screw implanted during surgery.  

The foregoing statements and VA treatment records indicate a 
worsening of the service-connected left foot disability 
since the most recent May 2010 VA examination.  Therefore, 
to ensure that the record has evidence of the current 
severity of the Veteran's service-connected left foot 
disability, a more contemporaneous examination is warranted.  
Green v. Derwinski, 1 Vet. App. 121  (1991); Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

Although VA medical records dated through December 27, 2011 
have been associated with the claims file and those from 
December 28, 2011 to June 4, 2012 have been associated with 
the Virtual VA electronic claims file, VA medical records 
dated from June 4, 2012 to the present are not included.  
These treatment records must be associated with the claims 
file or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate copies of the 
Veteran's VA medical records dated from 
June 4, 2012 to the present, with the 
claims folder or Virtual VA. 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected hallux valgus, left foot 
disability.  The claims folder must be 
reviewed by the examiner, and the review 
should be noted in the report.  The VA 
examiner should specifically address the 
following:

(a) Set forth all current complaints, 
findings, and diagnoses pertaining to the 
Veteran's service-connected hallux valgus, 
left foot. 

(b) Conduct all necessary tests, to 
include X-rays, and range-of-motion and 
repetitive motion studies.  All ranges of 
motion should be expressed in degrees.
(c) Describe any functional limitation due 
to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should be noted. If the Veteran describes 
flare-ups of pain, the examiner must offer 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups.  All losses of function 
due to problems such as pain should be 
equated to additional degrees of 
limitation of flexion and extension beyond 
that shown clinically. 

(d) Discuss whether any left foot 
disability is productive of any additional 
functional impairment.

(e) State what impact, if any, the 
Veteran's service-connected left foot 
disability has on his occupational 
functioning and daily living. 

The examiner should provide a rationale 
for any opinion expressed and reconcile 
that opinion with all pertinent evidence 
of record, including all relevant VA 
medical records and any lay evidence 
suggesting that Veteran's service-
connected hallux valgus, left foot 
problems are worse than shown on his prior 
examinations.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



